ACCEPTED
                                                                                                      01-14-01031-CR
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                  4/7/2015 9:40:12 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                               CLERK

                               IN THE COURT OF APPEALS
                                       FOR THE
                           FIRST COURT OF APPEALS DISTRICT
                                                                                     FILED IN
                                                                              1st COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
LAKEISHA SCOTT                                  §
                                                                              4/7/2015 9:40:12 PM
          APPELLANT                             §
                                                                              CHRISTOPHER A. PRINE
VS.                                             §                                     Clerk
                                                §               CASE NO. 01-14-01031-CR
THE STATE OF TEXAS                              §
          APPELLEE                              §


                                MOTION FOR EXTENSION OF
                             TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

        Marcus J. Fleming, counsel for appellant, LAKEISHA SCOTT, makes this motion per Rule

73 and 74(n) of the Texas Rules of Appellate Procedure and moves this Court for an extension of

time to file appellant's brief. In support of this motion, appellant shows:

                                                     I.

        Jurisdiction of this Court is invoked under Tex. R. App. P. 73(a), as an appeal from a

conviction entered by the 263RD District Court of Harris County and styled, The State of Texas v.

LAKEISHA SCOTT, in cause no. 1387553.

                                                    II.

        The court’s record has been filed. Counsel has requested one previous extension of time to

file appellant's brief.

                                                    III.

        The Texas Rules of Appellate Procedure provide that this Court may grant a request for an

extension of time to file appellant's brief, upon a showing of a reasonable explanation of the need

for time. Tex. R. App. 73(n).
                                                   IV.

        Counsel for appellant has been required to attend to numerous cases in and out of the

courtroom which required a great deal of attention. Counsel is currently preparing for the

following jury trials scheduled to begin Wednesday, April 8, 2015, in Harris County, Texas: -

State vs. Joe Ramirez; Cause no. 1437121; 177th District Court;

-State vs. Arturo Arroyo; Cause no. 1411677; 177th District Court; and
-State vs. Harold Henderson; Cause no. 1437039; 177th District Court.

        Counsel is also researching and briefing a brief for a murder trial:

-Omar Ibrahim vs. State of Texas; 1-14-00785-CR (Murder).

        The requested extension of time in which to file appellant's brief is necessary to adequately

represent appellant by insuring that counsel has fully researched the law and issues applicable to this

appeal. This motion is neither frivolous nor filed for the purpose of delay but is filed so that the

interests of justice may be served and that no rights and privileges of appellant are harmed and

prejudiced but are adequately protected.

                                               PRAYER

        Counsel for appellant prays the Court to grant permission for a thirty (30) day extension

of time to file appellant's brief beyond the filing date of this motion.

                                                         Respectfully submitted,




                                                         /s/ Marcus J. Fleming

                                                         Marcus J. Fleming
                                                         State Bar No. 00784058
                                                         9219 Katy Freeway, Suite 220
                                                         Houston, Texas 77024
                                                         (713) 224-1970 Phone
                                                         (832) 649-3932 Fax